DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23−35 directed to an invention non-elected without traverse.  Accordingly, claims 23−35 have been cancelled.
The election between Species I and Species II set forth in the Restriction dated 23 January 2021 is withdrawn, as the allowable independent claim is generic to both species.
Allowable Subject Matter
Claims 1−5 and 7−22 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is the combination of US Pre-Grant Publication No. 2009/0146010 to Cohen in view of US Patent No. 5,573,367 to Erickson et al. (“Erickson”) as described in the previous Office action. As best seen in figs. 4−7 and 17−18 of Erickson, the cargo container 20 uses lifting member 40 to connect to fittings 112 of grasping mechanism 110. This lifting mechanism is not a cross bar spanning the width of the cargo container and having an associated guide. Furthermore, it would not have been obvious to modify the lifting members 40 of Erickson to arrive at the claimed invention, except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/12/2022